DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Office Action is in response to communication filed on 8/2/2021.
Claims 1 and 3-24 are pending. Claims 1 and 15 are the base independent claims.

Terminal Disclaimer
The terminal disclaimer filed on 8/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent (10,051,652 & 10,609,723) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Amendment
Applicant’s arguments with respect to the amendment have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Chambers et al (US 2016/0050214), discloses a system for managing access control policies.
Regarding claim 1, however, the prior art does not teach the presently claimed invention:  maintaining a database comprising a plurality of traffic policies for accessing a network via the wireless communications link, wherein each of the plurality of traffic policies is associated with a respective set of network services;
receiving, at a network access unit, a request from the personal electronic device to access the network;
analyzing the request to determine a physical characteristic of the personal electronic device;
identifying a set of traffic policies from the plurality of traffic policies based on the determined physical characteristic of the personal electronic device;
providing, to the personal electronic device, data indicating the set of traffic policies for display;
receiving input from the personal electronic device indicating a selection of a traffic policy from among the set of traffic policies; and
establishing the traffic policy for the personal electronic device based on the selection, wherein the network access provided to the personal electronic device according to the traffic policy is provided according to the respective set of network services associated with the traffic policy.
These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claim 15, the patent scope of the independent limitations are the same as in claim 1.  Therefore the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Therefore, for the reasons discussed, claims 1 and 3-24 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474